


110 HR 6638 IH: Federal Efficiency and Performance Act

U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6638
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2008
			Mr. Jordan of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require the submission by the President of
		  recommendations and proposed legislation to modernize, consolidate,
		  reprioritize, and where necessary, terminate Federal programs, agencies, and
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Efficiency and Performance Act
			 of 2008.
		2.Presidential
			 recommendations on the modernization, consolidation, reprioritization and
			 termination of Federal programs, agencies and activitiesNot later than 180 days after taking office,
			 the President shall submit to the Congress recommendations, accompanied by
			 proposed legislation, on which existing Federal programs and agencies should be
			 modernized, consolidated, reprioritized, and where necessary, terminated in
			 order to—
			(1)reduce Federal
			 expenditures;
			(2)increase
			 efficiency and effectiveness of government operations;
			(3)eliminate overlap
			 and duplication in Federal programs and offices;
			(4)abolish agencies,
			 programs and activities that no longer serve an important governmental purpose;
			 and
			(5)identify
			 reductions in amounts of discretionary budget authority or direct spending that
			 can be dedicated to Federal deficit reduction.
			
